Endicott, J.
It is not necessary in a replevin writ to allege the value of the goods to be replevied. Pomeroy v. Trimper, 8 Allen, 398. Blake v. Darling, ante, 300. If alleged, it may under some circumstances be admissible against the plaintiff as evidence of value; Clap v. Guild, 8 Mass. 153; Barnes v. Bartlett, 15 Pick. 71; but is not conclusive evidence even on the question of jurisdiction, if the agreement or appraisal establishes the value to be less than twenty dollars. King v. Dewey, 11 Cush. 218. The agreement or appraisement determines the value for all the purposes of the case. Leonard v. Hannon, 105 Mass. 113. As the value named in the agreement in this case was less than three hundred dollars, a constable could serve the writ, the determination of the value being preliminary to the service. Gen. Sts. c. 143, §§ 3, 12 ; c. 18, § 61. St. 1872, c. 268. The ad damnum, alleged in the writ to be five hundred dollars, is not an allegation of value; that is determined by the agreement; and it was clearly within the power of the court to allow the amendment in conformity to the fact.
The description of the property to be replevied, though general in its terms, meets the requirements of the statutes, and is not so vague and indefinite as to be bad on demurrer. The officer is directed to replevy the contents of a grocery store. The goods ordinarily contained in such a store are too numerous and varied *374to be enumerated in detail. The store is pointed out, and the goods are further described as now taken and held by a deputy sheriff as the property of another. This is a sufficient description to inform the officer and to furnish the means of clearly identifying the property; and that it was so identified appears by the agreement of the parties as to the value.

Exceptions and demurrer overruled.